


110 HR 5698 IH: Restoring the Partnership for County

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5698
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Holt, and Mr. Burgess)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVI, XVIII, XIX, and XXI of the Social
		  Security Act to remove inmate limitations on Medicaid, Medicare, SSI, and SCHIP
		  benefits for persons in custody pending disposition of
		  charges.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Partnership for County
			 Health Care Costs Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The presumption of
			 innocence is integral to the Anglo-Saxon legal tradition and the American
			 criminal justice system.
			(2)Terminating
			 benefits to inmates of county jails to prevent criminals from receiving Federal
			 benefits violates the presumption of innocence, because it does not distinguish
			 between persons awaiting disposition of charges and those who have been duly
			 convicted and sentenced.
			(3)The United States
			 Supreme Court ruled in Estelle v. Gamble, 429 U.S. 97 (1976) that jail inmates
			 are guaranteed health care under the Constitution.
			(4)Fulfilling the
			 constitutional obligations under Estelle to provide health care for inmates
			 constitutes a major portion of local jail operating costs.
			(5)Many people
			 charged with crimes and awaiting trial are released upon posting of bond,
			 released on their own recognizance, released under house arrest or other
			 alternative means of detention. These individuals continue to be eligible for
			 benefits under Medicare, Medicaid, or Supplemental Security Income while
			 awaiting trial. Some individuals who are charged with crimes and incarcerated
			 in county jails are ultimately acquitted of the crime or the charges may be
			 dropped and the individual released.
			(6)Otherwise eligible
			 individuals who have been charged with a crime and incarcerated, but not
			 convicted, should continue to be eligible for Federal health benefits, such as
			 Medicare, Medicaid, or Supplemental Security Income, until such time as they
			 may be convicted and sentenced to an institution.
			3.Removal of inmate
			 limitation on benefits under Medicaid, Medicare, SSI, and SCHIP
			(a)MedicaidThe subdivision (A) of section 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) that follows paragraph (28) is
			 amended by inserting or in custody pending disposition of
			 charges after patient in a medical institution.
			(b)MedicareSection
			 1862(a)(3) of such Act (42 U.S.C. 1395y(a)(3)) is amended by inserting
			 in the case of services furnished to individuals who are in custody
			 pending disposition of charges, after 1880(e).
			(c)SSISection
			 1611(e)(1) of such Act (42 U.S.C. 1382(e)(1)) is amended by adding at the end
			 the following new subparagraph:
				
					(K)As used in subparagraph (A), the term
				inmate of a public institution does not include an individual who
				is in custody pending disposition of
				charges.
					.
			(d)SCHIPSection
			 2110(b)(1) of such Act (42 U.S.C. 1397jj(b)(1)) is amended by inserting
			 (except as an individual in custody pending disposition of
			 charges) after inmate of a public institution.
			(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first calendar quarter beginning more than 60 days after the
			 date of the enactment of this Act and shall apply to items and services
			 furnished, and supplemental security income benefits paid, for periods
			 beginning on or after such date.
			
